—Order of disposition, Family Court, New York County (Leah Ruth Marks, J.), entered November 23, 1992, adjudicating respondent a juvenile delinquent following a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fifth degree, and placing him with the New York State Division for Youth, Title III, for a period of *54018 months, with the direction that he remain in a 24-hour residential program for a minimum of 6 months, unanimously affirmed, without costs.
Family Court properly denied respondent’s motion to dismiss the petition where he consented to the first adjournment of the dispositional hearing (see, Matter of Hiram D., 189 AD2d 730), and the presentment agency established special circumstances for the successive one-day adjournment based upon a clerical error in calendaring the wrong date for respondent’s production (see, Matter of David R., 150 AD2d 161). Concur — Sullivan, J. P., Carro, Wallach, Kupferman and Tom, JJ.